DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-11 and 14-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN109061932 (IDS Reference).
Regarding claim 1, the reference teaches a transparent liquid crystal display panel, comprising: a first substrate (figs 1-4 1) and a second substrate (12) oppositely to each other, wherein the first substrate is configured to enable light incident therein to be transmitted by a reflection; a liquid crystal layer (10) between the first substrate and the second substrate; a first grating layer (2) between the liquid crystal layer and the first substrate, wherein the first grating layer comprises a plurality of first gratings arranged in an array; a first electrode layer(7) between the first grating layer and the liquid crystal layer, wherein the first electrode layer comprises a plurality of first electrodes arranged in an array (see fig. 1-4 element 7); and a second electrode (11) layer between the liquid crystal layer and the second substrate; wherein the liquid crystal layer is configured to form a plurality of liquid crystal prisms  (fig. 3b and fig. 5 16) arranged in an array in the case that voltages are applied to the plurality of first electrodes and the second electrode layer respectively, to enable light emitted from the plurality of 
 Regarding claim 2, the reference teaches the light emitted from the plurality of liquid crystal prisms (fig. 2b 16) returns to the plurality of liquid crystal prisms again after being total reflected by the second substrate (12).
Regarding claim 5, the reference teaches the first grating layer further comprises a plurality of second gratings (2) arranged in an array, and an orthographic projection of each second grating onto the first substrate is between orthographic projections of two adjacent first gratings onto the first substrate.  Every other grating can be considered first a first grating and the second grating can be considered all other gratings.
Regarding claim 7, the reference teaches an orthographic projection of each of the first gratings onto the first substrate at least partially covers an area between orthographic projections, of two adjacent first electrodes at two sides of the first grating and adjacent to the first grating, onto the first substrate (see below).

    PNG
    media_image1.png
    503
    1049
    media_image1.png
    Greyscale



Regarding claim 9, the reference teaches the liquid crystal layer is further configured to enable an intensity of the light emitted from the plurality of liquid crystal prisms varies with a change in at least one of the first voltage and the second voltage [0045]-[0046].
Regarding claim 10, the reference teaches the transparent liquid crystal display panel according to claim 1, further comprising one or more of: a liquid crystal alignment layer (9) on at least one of a first surface of the liquid crystal layer adjacent to the first substrate and a second surface of the liquid crystal layer adjacent to the second substrate; a second dielectric layer (8) between the liquid crystal layer and the first electrode layer; and a planarization layer (3) between the first electrode layer and the first grating layer. 
Regarding claim 11, the reference teaches transparent liquid crystal display, comprising: the transparent liquid crystal display panel according to claim 1; and a light source [0021] at a lateral side of the first substrate and configured to emit light into the first substrate.
Regarding claim 14, the reference teaches a method of driving the transparent liquid crystal display panel according to claim 1, comprising: applying voltages to the plurality of first electrodes and the second electrode layer respectively, such that the liquid crystal layers form a plurality of liquid crystal prisms arranged in an array, to enable light emitted from the plurality of liquid crystal prisms to 
Regarding claim 15, the reference teaches second electrode layer comprises a common electrode layer (11), and the method further comprises: applying a first voltage to the first electrodes in even-numbered columns of the array of plurality of first electrodes and applying a second voltage different from the first voltage to the first electrodes in odd-numbered columns of the array of plurality of first electrodes (see fig. 2b).
Regarding claim 16, the reference teaches changing an intensity of the light emitted from the plurality of liquid crystal prisms by changing at least one of the first voltage and the second voltage [0045]-[0046].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN109061932 in view of Jung US2011/0311796.
Regarding claim 3, the primary reference teaches a first dielectric layer (9) between the liquid crystal layer and the second substrate however does not explicitly teach, wherein a refractive index of the first dielectric layer is lower than a refractive index of the second substrate.  Jung teaches an alignment layer having low index of refraction for providing brightness efficiency.  Therefore, it would .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN109061932 in view of Li US2019/0094606.
Regarding claim 13, the primary reference teaches all the limitations of claim 13 except a polarizing plate attached to a light emitting surface of the light source.  Li teaches a polarized light source for expanding viewing angle [0053].  Therefore it would have been obvious to one of ordinary skill in the art to provided a polarizing plate attached to a light emitting surface of the light source to improve viewing angle.  It is noted that Li only discloses polarized light source not explicitly a plate attached to the light emitting surface however this would be considered obvious to one of ordinary skill in the art to implement a polarized light source in this manner.

Claim 4, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN109061932 (IDS Reference) in view of CN109031736 (IDS Reference).
Regarding claim 4, the primary reference teaches all the limitations of claim 4 except Application No. Newa second grating layer between the first grating layer and the first electrode layer, wherein the second grating layer comprises a plurality of second gratings arranged in an array, and an orthographic projection of each second grating onto the first substrate is between orthographic projections of two adjacent first gratings onto the first substrate.  The secondary reference teaches Application No. Newa second grating layer(fig. 1 6) between the first grating layer and the first electrode layer, wherein the second grating layer comprises a plurality of second gratings arranged in an array(see fig. 1 6), and an orthographic projection of each second grating onto the first substrate is between orthographic projections of two adjacent first gratings onto the first substrate (see fig. 1) providing increased display quality [0047].  Therefore it would have been obvious to one of ordinary skill in the art to modify the primary reference in view of CN109031736 to enhance display quality.
Regarding claim 6, the CN109031736 teaches the plurality of second gratings are configured to enable light incident thereon to exit perpendicularly to the first substrate (see fig. 1). 
Regarding clkaim 12, the primary reference teaches all the limitations of claim 11 except the light source comprises a first sub-light source configured to generate red light, a second sub-light source configured to generate green light and a third sub-light source configured to generate blue light, and each display frame of the transparent liquid crystal display comprises a first period, a second period and a third period, wherein the first sub-light source is configured to emit light during the first period, the second sub-light source is configured to emit light during the second period, and the third sub-light source is configured to emit light during the third period.   CN109031736 teaches the light source comprises a first sub-light source configured to generate red light [0043], a second sub-light source configured to generate green light[0044] and a third sub-light source configured to generate blue light[0045] , and each display frame of the transparent liquid crystal display comprises a first period, a second period and a third period, wherein the first sub-light source is configured to emit light during the first period [0047], the second sub-light source is configured to emit light during the second period[0047], and the third sub-light source is configured to emit light during the third period [0047] enabled color collimated light thereby improving display quality [0047].  Therefore, it would have been obvious to one of ordinary skill in the art to modify the primary reference in view of CN 109031736A to improve display quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/               Primary Examiner, Art Unit 2871